Citation Nr: 1111806	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-09 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1983 to July 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Louisville, Kentucky, RO.

The Veteran provided testimony at an October 2010 Travel Board hearing before the undersigned at the RO.  The Veteran also testified at hearings before Board members in May 1986 and September 1988.  The hearing transcripts are associated with the claims folder.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  



FINDINGS OF FACT

1.  An unappealed April 2004 rating decision denied service connection for bilateral hearing loss.

2.  The evidence associated with the claims file subsequent to the April 2004 rating decision was not previously submitted for consideration, relates to an unestablished fact necessary to establish the claim, and raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The April 2004 rating decision, which denied service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.302 (2010).  

2.  The evidence received subsequent to the April 2004 rating decision is new and material, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Given that the previously denied claim is being reopened and remanded for further development, additional discussion of those procedures is unnecessary.

II.  New and Material Evidence to Reopen the Claim
 
In January 1984, the Veteran raised a claim of entitlement to service connection for bilateral hearing loss.  That claim was denied in a February 1985 rating decision.  The Veteran appealed the RO's decision, and the claim was ultimately reviewed by the Board.  The Board issued a denial in an April 1987 decision, and the Veteran did not appeal the case to the Court of Appeals for Veterans Claims (Court).  Consequently, the decision of the Board became final.  See 38 U.S.C.A. § 7266; 38 C.F.R. §§ 20.1100, 20.1104.

The Veteran filed a request to reopen his claim of entitlement to service connection for bilateral hearing loss in December 1987, and the RO again denied the claim in a June 1988 rating decision.  The Veteran appealed, and the Board issued a denial in a January 1990 decision.  The Veteran did not appeal the case to the Court and, as above, the 1990 decision of the Board became final.  Id.

The Veteran filed a second request to reopen his claim in May 2003, and the RO denied the claim in an April 2004 rating decision.  The Veteran did not file a timely appeal to the Board.  Consequently, the April 2004 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  
 
Finally, the Veteran filed another request to reopen his claim of entitlement to service connection for bilateral hearing loss in January 2008, and the RO denied the claim in the April 2008 rating decision that is the subject of the instant appeal.   

Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claim is whether new and material evidence has been received to reopen the claim.  

It appears that the RO did not address the hearing loss claim on the merits in its April 2008 rating decision.  However, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented.  

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under section 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The evidence of record at the time of the last final April 2004 rating decision denying the Veteran's claim of entitlement to service connection for bilateral hearing loss included service treatment records (STRs), outpatient treatment records from the Louisville VA Medical Center (VAMC), VA examination reports from March 1984 and October 1985, a November 1987 letter from Dr. F.W.D., and testimony from the Veteran at May 1986 and September 1988 Board hearings.   

The STRs showed slight hearing loss in an audiogram conducted at the time of enlistment.  During service, the Veteran complained of ear pain and hearing loss, and said that he had tubes put in his ears seven years before.  He was ultimately assessed with bilateral hearing loss secondary to chronic middle ear disease with perforated tympanic membranes that existed prior to service.  A separation audiogram showed decreased hearing at some levels.  

The 1984 and 1985 VA examiners both noted conductive hearing loss in the right ear and essentially normal hearing with conductive components in the left ear.  At the Board hearings, the Veteran testified that he had no hearing loss whatsoever prior to entering active service, that during active service, he shot rifles without wearing ear plugs, and that he received a medical discharge due to his hearing loss.  

The November 1987 letter from Dr. F.W.D. stated that he first treated the Veteran in 1973, and findings at that time showed serous otitis with a hearing loss of 17 decibels bilaterally, which was within normal limits.  He was seen two more times by Dr. F.W.D. in 1975 and 1979 for ear infections, and as of 1979, there was no documentation of marked hearing loss.  However, the Veteran did have a very mild conductive loss which was usually controlled with aeration of the middle ears.       

Based on the above evidence, the claim was denied.  Specifically, the RO in April 2004 determined that there was no new and material evidence showing that the Veteran's hearing loss had been permanently aggravated by active service.   

Evidence added to the record since the time of the last final denial in April 2004 includes updated outpatient records from the Louisville VAMC, a September 1988 letter from Dr. R.R.N., testimony at a February 2009 hearing before a Decision Review Officer (DRO) and at an October 2010 Board hearing, and records from the Social Security Administration.  The letter from Dr. R.R.N. states that when he treated the Veteran in September 1979, he had adhesive otitis but no eardrum perforations.  Then, as the doctor understood it, perforations were not noted at the time of induction, but after the noise trauma, perforations were found.  Thus, the doctor opined that it was unequivocal evidence that the bilateral perforation of the tympanic membranes should be service-connected.  However, with regard to hearing loss, the doctor examination on that date showed no significant conduction or neurosensory loss that would represent a disability.  Current VAMC records show that the Veteran was fitted with hearing aids.        

The evidence added to the record since the previous April 2004 denial constitutes new and material evidence.  It addresses the existence of a nexus between the current condition and active service, which is an unestablished fact necessary to substantiate the claim.  Further, it is not redundant, as there have been no previous records containing a link between the Veteran's hearing loss and active service.  Finally, it does raise a reasonable possibility of substantiating the hearing loss claim.  Therefore, the Board finds that the criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim is reopened.  

The Board will address the underlying issue of entitlement to service connection for bilateral hearing loss in the REMAND portion of this decision.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right ankle disorder is reopened and, to this extent only, the appeal is granted.


REMAND

The Board is of the opinion that VA's duty to assist includes affording the Veteran a VA examination under the facts and circumstances of this case.  

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

Here, Dr. R.R.N. opined that the Veteran's perforated tympanic membranes were related to active service, on the basis that they were not noted until after the Veteran was enlisted.  The Veteran testified at the 2010 Board hearing that he had pressure equalization tubes placed in his ears prior to service, but he believed that they had naturally fallen out prior to enlistment in active service.  The STRs show that he was diagnosed with hearing loss secondary to chronic otitis media with perforated tympanic membranes.  Thus, additional clarification is needed to determine whether  the Veteran's active service aggravated a pre-existing condition or whether the hearing loss was incurred in active service.   To that end, a VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an Ear, Nose & Throat physician to determine the causation or etiology of his current bilateral hearing loss.  Any and all studies deemed necessary, including X-rays, should be completed.  An audiogram should be conducted as part of the examination, with the puretone threshold recorded in numerical form.  The claims file, including a copy of this Remand, must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  The examiner should specifically note the audiograms conducted at the time of his enlistment in March 1983, and those conducted in June and July 1983.  In addition, the examiner should take a thorough history from the Veteran regarding his pre-service ear condition.  The examiner should be asked to provide an opinion with regard to the following questions:

a.  Do the records show clear and unmistakable evidence (that is, a very high likelihood, much greater than a 50-50 degree of probability) that the Veteran had an ear disability (to include hearing loss and perforated tympanic membranes) which pre-existed his entrance into military service, and, if so, what was the nature of such disability?

b.  Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the pre-service disability was aggravated by active service, and, if so, what was the pre-existing baseline level of the disability prior to such aggravation?
      
i.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  
      
ii.  Note:  The term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

c.  Finally is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current ear disability, to include hearing loss and perforated tympanic membranes, had its origin in a disability which was incurred or aggravated during service, or is causally related to service, and, if so, was such disability superimposed upon or separate from any pre-service disability?

d.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


